Title: From James Madison to James Monroe, 22 July 1823
From: Madison, James
To: Monroe, James


        
          Dear Sir
          Montpellier July 22. 1823
        
        I have recd. yours of the 14th. The inclosures leave no desideratum at present observed but the date of the Commission sent to Jackson with the letter of May 28 from the S. War. The date of the Comn. to Jackson inclosed by you, refers to the appt. after ratification by the Senate. May I avail of your kindness to forward the date of the first Comn. from the Authy. of the Presidt. alone. A proper view of the checkered proceeding in this case depends much in the fullness & exactness of dates. Yrs.
        
          J. Madison
        
       